Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 10 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Specifically, the most relevant references include:

Federspiel, et al. (US Patent Publication 2012/0101648 A1), teaches a system and method for controlling an environment using a plurality of environmental (temperature) sensors to provide feedback to a controller which can manipulate cooling devices (fans, AC units, heaters, actuators, etc.) to control an environment to be put within, or remain within a desired temperature range [Abstract, 0011, 0100, 0103].

Brey, et al. (US Patent Publication 2013/0073096 A1), teaches a system and method for controlling the temperature in an environment using a plurality of temperature thresholds (Tcontrol thresholds) and teaches that the temperatures should be maintained near, but not exceed the temperature threshold to achieve maximum performance while ensuring that the system does not have errors caused by reaching or passing a critical temperature [0015, 0018 0024, 0039].1

Intendent claims 1 and 6 recite the feature of: “wherein the first temperature is 0.63 times as high as the threshold temperature and the second temperature is 97% of the threshold .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        31 March 2021


    
        
            
        
            
        
            
    

    
        1 Federspiel and Brey were each cited in the previous Office action.